DETAILED ACTION

This office action is in response to the Applicants arguments filed 5/12/2022. Claims 1-32 are examined and pending. Claims 22-32 have been newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 objected to because of the following informalities: Claim 25 states “through the through the” in line 2 of the claim. Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive. 

Applicant argues that Rivero does not disclose an indication in Rivero is a heartbeat signal indicating presence of the domain – which is not an indication of a new configuration settings as recited by the claimed invention. Rivero indicates that the computing appliance 128 traverses multiple domains. The domains in FIG. 1 of Rivero are non-overlapping so they do not represent a communication link that is shared. Thus, contrary to the assertion set forth in the office action, there is no indication that the domains share a communication link as recited by the claimed invention. (see Remarks, pages 11-12)
 	In response to (a), Examiner respectfully disagrees with the Applicants arguments. As explained in the Applicants response, Rivero discloses the electronic appliance may receive indication associated with a home domain. Rivero further discloses that the domain identifier function resolves the domain identity from the received indication, domain identifier function issues a request to memory for an access profile associated with the detected domain. (see para. [0035]). Rivero discloses new configuration settings are detailed in the access profile. (see para. [0036]) The arguments made in the Applicants remarks does not further clarify why the indication in Rivero does not anticipate the indication in the recited claims. The citation from Rivero clearly show that the indication received at the configuration agent of the appliance points to new configuration settings detailed in the access profile.
 	Also, Rivero discloses once a configuration agent receives a proper response wherein control logic may selectively modify one or more operating characteristics of a first appliance to reflect the configuration information contained within the access profile. (see para. [0038]) 
 	Further, Applicant argues that the domains do not share a communication link as recited in the claimed invention.
 	However, Rivero clearly discloses in Figure 1 and para. [0025] that multiple domains are interconnected by the links shown in the figure and an indication signal is received from one or more domains. Therefore, the Applicant misinterprets the figure.
 	Therefore, contrary to the Applicants arguments, Rivero does disclose the above recited limitations in the claim. 

Additionally, Applicants note that, contrary to the assertion set forth in the office action, there is no indication of accessing subscriber information to identify that the particular subscriber domain includes a first communication device and a second communication device. Cited paragraph 34 only indicates that an identity of the subscriber domain is identified based on the wireless communication received from an appliance generating the "indication." There is no mention of a first device and a second device in a subscriber domain. (See Remarks, pages 12-13)

 	In response to (b), Examiner respectfully disagrees with the Applicants arguments.
 	Rivero clearly discloses that appliances within a given device set may interact with other appliances within the same device set and some appliances may belong to multiple device sets within a domain and may access and share information among and between appliances within such device sets. (see para. [0014]) Further, Figure 1 clearly shows that each domain includes more than one device set and as previously stated device sets includes more than one appliances. 
 	Further, para. [0013] clearly discloses “Within each domain 102-106 may exist one or more device set(s) (or, sub-domains) 108A . . . N, 11GA .. . M, and 112A . ,. P. Within each domain 102-106 and/or device set 108-112 may exist one or more electronic appliances 114-128 such as, by mere example, computing appliances, wireless and/or wired communication devices, imaging devices, multimedia appliances, networking appliances, household appliances, and the like,”.
Therefore, contrary to the Applicants arguments, Rivero does disclose the multiple devices in each domain which is equivalent to the limitation cited in the claims. 

Applicants note that the claimed invention recites synchronizing configuration settings of the first communication device and the second communication device in accordance with the new configuration setting. Recall that the "indication" in Rivero is likened to the new configuration setting in the claimed invention. As previously discussed, the indication in Rivero only indicates a heartbeat signal associated with the domain. Contrary to the assertion set forth in the office action, there is no indication of synchronizing configuration settings of a first communication device and a second communication device in accordance with the heartbeat signal. (See Remarks, pages 13-14)
 	In response to (c), Examiner respectfully disagrees with the Applicants arguments. Mixter discloses “in response to receiving the latest network settings 114, impacted networks 116, and impacted devices 118 from the network administrator client 102, the server machine 104 may generate one or more network configuration files 128 based on the latest network settings 114 to transmit to one or more devices, e.g., client computing devices 120, in the set of impacted devices 118.” (see column 4, lines 59-column 5, lines 10).
Therefore, this citation from Mixter shows that the server synchronizes the settings of each the devices by sending each one of them the latest configuration files 
	Therefore, contrary to the Applicants arguments, Rivero in view of Mixter does disclose the recited claim limitations in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15 and 21-25, 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Rivero (U.S. 2004/0121764, hereinafter “Rivero”) in view of Mixter (U.S. 8655993 B1, hereinafter “Mixter”).

 	As to claims 1, 11 and 21, Rivero discloses a method comprising: 
 	receiving a communication transmitted through a communication interface 5of a subscriber domain (para. [0033]; discloses the method of initiating dynamic appliance configuration wherein “an electronic appliance (e.g., 128) may receive indication(s) (heartbeat) associated with operating domain(s) (e.g., home domain 102).), 	
 	mapping an identity of the first wireless access point to an identity of a second wireless access point in the subscriber domain (para. [0014]; discloses “Appliances within a given device set 108, 110, 112 may interact with other appliances within the same device set. Some appliances 116, 120 may belong to multiple device sets within a domain and, in this regard, may access and share information among and between appliances within such device set(s). “ Further, para. [0013]; discloses “…electronic appliances 114-128 such as, by mere example, computing appliances, wireless and/or wired communication devices, imaging devices, multimedia appliances, networking appliances…” The cited appliance can be a networking device which is substantially similar to the recited “wireless access point”); 
 	Rivero does not explicitly disclose the method wherein the communication indicating modification of a configuration setting associated with a first wireless access point disposed in the subscriber domain and initiating configuration of the second wireless access point in accordance with the configuration setting .
 	 In analogous art, Mixter discloses the method wherein the communication indicating modification of a configuration setting associated with a first wireless access point disposed in the subscriber domain (column 7, lines 25-32; discloses “The client computing device 120 may determine that a network configuration file 128 is available by sending to the server machine 104 a request for the network configuration file 128 upon detecting a new network and receiving a response that the network configuration file 128 is available”)
	10initiating configuration of the second wireless access point in accordance with the configuration setting (column 4, lines 59-column 5, lines 10; discloses “In response to receiving the latest network settings 114, impacted networks 116, and impacted devices 118 from the network administrator client 102, the server machine 104 may generate one or more network configuration files 128 based on the latest network settings 114 to transmit to one or more devices, e.g., client computing devices 120, in the set of impacted devices 118.”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rivero by updating the latest network settings that are transmitted to the client devices as taught by Mixter in order to easily update the settings of multiple devices in a network quickly and efficiently.
  
 	As to claim 2, Rivero-Mixter discloses the method as in claim 1 further comprising: registering the configuration setting as being associated with the first 15wireless access point in the subscriber domain (Rivero, para. [0033]; discloses “an electronic appliance (e.g., 128) may receive indication(s) (heartbeat) associated with operating domain(s) (e.g., home domain 102). More particularly, configuration agent 200 of a host electronic appliance (128) receives the indication at a receiver element of transceiver 216 from, e.g., antenna(e) 212.”).  

 	As to claim 3, Rivero-Mixter discloses the method as in claim 2, wherein initiating configuration of the second wireless access point includes transmitting the configuration setting over a network and through the communication interface in the subscriber domain to the second 20wireless access point (Mixter, column 7, lines 25-32; discloses “The client computing device 120 may determine that a network configuration file 128 is available by sending to the server machine 104 a request for the network configuration file 128 upon detecting a new network and receiving a response that the network configuration file 128 is available”).  

 	As to claim 4, Rivero-Mixter discloses the method as in claim 1, wherein assigning the configuration setting to the second wireless access point includes: transmitting an update command over a shared communication link in a 25cable network through the communication interface to the second wireless access point. (Mixter, column 7, line 65-column 8, line 9; discloses “the client computing device 120 updates the network configuration of the client computing device 120 with the network settings from the authenticated network configuration file 128. The client computing device 120 may then connect to a network associated with the network settings. It should be noted that if the client computing device 120 includes multiple user accounts, the authenticated network configuration file 128 may update network settings only for the user account that is logged into the client computing device 120 when the authenticated network configuration file 128 is received. “).   

 	As to claim 5, Rivero-Mixter discloses the method as in claim 1, wherein the configuration setting is an attribute selected from the group consisting of: an SSID, Docket No.: TWC14-21(14-63D1)DIV -33- password information, security mode information (Rivero, para. [0036]; discloses “configuration agent 200 may challenge the domain to authenticate its identity, block 310. That is, in one embodiment, control logic 202 may challenge the identified domain using security information (e.g., a key) associated with the identified domain and maintained in the access file 222.”), and channel setting information.  

 	As to claim 12, Rivero-Mixter discloses the system as in claim 11, wherein the configuration management resource is further operative to: register the configuration setting as being associated with the first wireless access point in the subscriber domain (Rivero, para. [0033]; discloses “an electronic appliance (e.g., 128) may receive indication(s) (heartbeat) associated with operating domain(s) (e.g., home domain 102). More particularly, configuration agent 200 of a host electronic appliance (128) receives the indication at a receiver element of transceiver 216 from, e.g., antenna(e) 212.”).  

 	As to claim 13, Rivero-Mixter discloses the system as in claim 12, wherein the configuration management resource is further operative to: transmit the configuration setting over a network and through the 5communication interface in the subscriber domain to the second wireless access point (Mixter, column 7, lines 25-32; discloses “The client computing device 120 may determine that a network configuration file 128 is available by sending to the server machine 104 a request for the network configuration file 128 upon detecting a new network and receiving a response that the network configuration file 128 is available”).    

 	As to claim 14, Rivero-Mixter discloses the system as in claim 11, wherein the configuration management resource is further operative to: 10transmit an update command over a shared communication link in a cable network through the communication interface to the second wireless access point (Mixter, column 7, line 65-column 8, line 9; discloses “the client computing device 120 updates the network configuration of the client computing device 120 with the network settings from the authenticated network configuration file 128. The client computing device 120 may then connect to a network associated with the network settings. It should be noted that if the client computing device 120 includes multiple user accounts, the authenticated network configuration file 128 may update network settings only for the user account that is logged into the client computing device 120 when the authenticated network configuration file 128 is received. “).  

 	As to claim 15, Rivero-Mixter discloses the system as in claim 11, wherein the configuration setting is an attribute selected from the group consisting of: 15an SSID, password information, security mode information (Rivero, para. [0033]; discloses “an electronic appliance (e.g., 128) may receive indication(s) (heartbeat) associated with operating domain(s) (e.g., home domain 102). More particularly, configuration agent 200 of a host electronic appliance (128) receives the indication at a receiver element of transceiver 216 from, e.g., antenna(e) 212.”).  , and channel setting information.  

 	As to claim 22, Rivero-Mixter discloses the method as in claim 1, wherein the configuration setting is a new name applied to the first wireless access point (Mixter, column 1, lines 66- column 2, line 6; discloses “The network configuration file may be associated with a WiFi network. The network configuration of the client computing device may include one or more of a service set identifier (SSID), a network password, an autoconnect setting, a security setting or an extensible authentication protocol (EAP) object. The network configuration file may include at least first network settings for a first user and a second network settings for a second user.”).    

 	As to claim 23, Rivero-Mixter discloses the method as in claim 22, wherein the communication indicates application of the new name (SSID) to the first wireless access point (Mixter, column 1, lines 66- column 2, line 6; discloses “The network configuration file may be associated with a WiFi network. The network configuration of the client computing device may include one or more of a service set identifier (SSID), a network password, an autoconnect setting, a security setting or an extensible authentication protocol (EAP) object. The network configuration file may include at least first network settings for a first user and a second network settings for a second user.”).  

 	As to claim 24, Rivero-Mixter discloses the method as in claim 23, wherein initiating configuration of the second wireless access point in accordance with the configuration setting includes changing a name of a wireless network provided by the second wireless access point to the new network name (Mixter, column 7, line 65-column 8, lines 10; discloses updating the network configuration of the client computing device using the network configuration file which includes the SSID of the network device).  

 	As to claim 25, Rivero-Mixter discloses the method as in claim 1, wherein the configuration setting controls remote network access through the through the first wireless access point (column 6, lines 20-25; discloses “user may be able to view and access networks that are associated with his/her own account. In addition, some networks may be accessible to all users of the client computing device 120.”).  

 	As to claim 28, Rivero-Mixter discloses the method as in claim 1, wherein the communication indicates application of the configuration setting applied to the first wireless access point disposed in the subscriber domain (Rivero, Figure 1 and para.[0038]; discloses the control logic of the computing appliance transmitting modified operating characteristics of a host appliance to reflect the configuration information contained within the access profile).  
 	As to claim 29, Rivero-Mixter discloses the method as in claim 1, wherein the communication indicates that the configuration setting applied to the first wireless access point has changed (Rivero, para. [0038]-[0039]).  

 	As to claim 30, Rivero-Mixter discloses the method as in claim 1, wherein the identity of the second wireless access point is a network address assigned to the second wireless access point (Rivero, para. [0034]; discloses “domain identifier function 218 may discern a domain based, at least in part, on one or more of a domain identifier, an identifier of an appliance generating the indication, a media access controller (MAC) address, a network address,”).  

 	As to claim 31, Rivero-Mixter discloses the method as in claim 1, wherein the first wireless access point provides a first mobile communication device wireless connectivity to a remote network; and wherein the second wireless access point provides a second mobile communication device wireless connectivity to the remote network.  (Rivero, para. [0017]; discloses “domains 102-106 include at least one element endowed with a wireless transmitter that generates a wireless signal, colloquially referred to herein as a heartbeat. This wireless signal, or heartbeat, provides some indication as to an identity of the domain within which the element resides. The element may well be an electronic appliance such as, e.g., a computing system, communications device, networking component (e.g., WLAN access point, wireless router, hub, etc.),”)

Allowable Subject Matter

Claims 6-10, 16-20, 26, 27,  32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Mosier (U.S. 2003/0208622 A1), discloses method, system and computer program product for backing up network device configuration data for customers of a service center which maintains multiple types of vendors' network equipment maintained in multiple domains. Initially, network configuration data for customer networks in each IP domain are kept current by polling a network management application on a regular basis. An audit process audits customer files in a network management application's database to discover new customers and nodes to add to a service center database. Additionally, the audit process removes customers or nodes that have dropped off the domain.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2456